Order, Supreme Court, Bronx County (Douglas McKeon, J.), entered on or about September 4, 2002, which, insofar as appealed from, denied defendants-appellants’ motion for summary judgment dismissing the complaint for lack of a serious injury as defined by Insurance Law § 5102 (d), unanimously affirmed, without costs.
Whether, as defendants contend, plaintiffs injuries existed *338prior to the accident is an issue of fact raised by the affirmation of his treating physician, which, inter alia, opines on the basis of pre-accident medical records that plaintiff’s neck and back injuries were not preexisting and that a preexisting knee injury was aggravated by the accident. It does not avail defendants that the physicians’s affirmation refers to various unverified reports of other physicians (see Gonzalez v Vasquez, 301 AD2d 438 [2003]). Concur — Nardelli, J.P., Saxe, Sullivan, Wallach and Williams, JJ.